DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/260,399, filed on September 9, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada et al (U.S. Patent Number 7,057,804).
With regard to independent claim 8, Tada et al teaches an imaging lens (column 1, lines 6-7 and Figure 1) comprising: a first lens (Figure 1, element 11); a second lens (Figure 1, element 12) having positive refractive power (column 4, lines 30-31); a third lens (Figure 1, element 13); a fourth lens (Figure 1, element 14); a fifth lens (Figure 1, element 15); a sixth lens (Figure 1, element 16); and a seventh lens (Figure 1, element 17), arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the object side is concave at a paraxial region thereof (column 7, Table 1, data for Surface Number 7), said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof  (column 7, Table 1, data for Surface Number 11), and said seventh lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (column 7, Table 1, data for Surface Number 13).
With regard to dependent claim 13, Tada et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression -3 < f45/f67 < -0.8, as defined (column 7, Table 1 data).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota (U.S. Patent Publication 2014/0139931).
With regard to independent claim 15, Kubota teaches an imaging lens (page 1, paragraph [0002] and Figure 7) comprising: a first lens (Figure 7, element L1); a second lens (Figure 7, element L1) having positive refractive power (page 10, paragraph [0174], lines 4-5); a third lens (Figure 7, element L3); a fourth lens (Figure 7, element L4); a fifth lens (Figure 7, element L5); a sixth lens (Figure 7, element L6); and a seventh lens (Figure 7, element L7), arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the object side is concave at a paraxial region thereof (page 10, Table 9, data for Surface Number 7), said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 10, Table 9, data for Surface Number 10), and said seventh lens is formed in a meniscus shape at a paraxial region thereof (page 10, Table 9, data for Surface Number 12 and Surface Number 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (U.S. Patent Number 5,477,389) in view of Baik (U.S. Patent Publication 2015/0103414).
With regard to independent claim 1, although Ito et al teaches an imaging lens (column 1, lines 6-8 and Figure 3) comprising: a first lens (Figure 3, element defined by r1 and r2); a second lens (Figure 3, element defined by r3 and r4); 5 a third lens (Figure 3, element defined by r5 and r6) having negative refractive power (column 3, lines 24-25); a fourth lens (Figure 3, element defined by r6 and r7) having positive refractive power (column 3, line 25); a fifth lens (Figure 3, element defined by r8 and r9); a sixth lens (Figure 3, element defined by r10 and r11); and a seventh lens (Figure 3, element defined by r13 and r14), arranged in this order from an object side to an image plane side, said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (column 8, Table 2, data for Surface Number 10) and a surface thereof on the image plane side is concave at a paraxial region thereof (column 8, Table 2, data for Surface Number 11), Ito et al fails to teach such an imaging lens wherein the first lens has at least one aspheric surface, the fifth lens has two aspheric surfaces and the seventh lens has two aspheric surfaces.  In a related endeavor, Baik teaches an imaging lens (page 1, paragraph [0002] and Figures 1, 4, 7, 10, 13, 16 and 19) comprising seven lenses wherein the object side surface or the image side surface of the first to the seventh lenses may be aspheric, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens, as taught by Ito et al, with the aspheric lens surfaces, as taught by Baik, to correct aberrations.

Allowable Subject Matter
Claims 2-7, 9-12, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 2-7, although the prior art teaches an imaging lens comprising: a first lens; a second lens; a third lens having negative refractive power; a fourth lens having positive refractive power; a fifth lens; a sixth lens; and a seventh lens, arranged in this order from an object side to an image plane side, wherein said first lens has at least one aspheric surface, said fifth lens has two aspheric surfaces, said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof and a surface thereof on the image plane side is concave at a paraxial region thereof, and said seventh lens has two aspheric surfaces, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expressions: 0.5 < f12/f < 1.1, as defined and claimed in dependent claim 2; -1.0 < f2/f3 < -0.2, as defined and claimed in dependent claim 3; -1.0 < f12/f3 < -0.1, as claimed and defined in dependent claim 4; -1.5 < f67/f < -0.5, as claimed and defined in dependent claim 5; -3 , f45/f67 < -0.8, as claimed and defined in dependent claim 6; or 0.02 < f7/f6 < 0.3, as claimed and defined in dependent claim 7.
With regard to dependent claims 9-12 and 14, although the prior art teaches an imaging lens comprising: a first lens; a second lens having positive refractive power; a third lens; a fourth lens; a fifth lens; a sixth lens; and a seventh lens, arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the object side is concave at a paraxial region thereof, said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region, and said seventh lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expressions: 0.5 < f12/f < 1.1, as defined and claimed in dependent claim 9; -1.0 < f2/f3 < -0.2, as defined and claimed in dependent claim 10; -1.0 < f12/f3 < -0.1, as claimed and defined in dependent claim 11; -1.5 < f67/f < -0.5, as claimed and defined in dependent claim 12; or 0.02 < f7/f6 < 0.3, as claimed and defined in dependent claim 14.
With regard to dependent claims 16-20, although the prior art teaches an imaging lens comprising: a first lens; a second lens having positive refractive power; a third lens; a fourth lens; a fifth lens; a sixth lens; and a seventh lens, arranged in this order from an object side to an image plane side, wherein said fourth lens is formed in a shape so that a surface thereof on the object side is concave at a paraxial region thereof, said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof, and said seventh lens is formed in a meniscus shape at a paraxial region thereof, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expressions: -1.0 < f2/f3 < -0.2, as defined and claimed in dependent claim 16; -1.0 < f12/f3 < -0.1, as claimed and defined in dependent claim 17; -1.5 < f67/f < -0.5, as claimed and defined in dependent claim 18; -3 < f45/f67 < -0.8, as claimed and defined in dependent claim 19; or 0.02 < f7/f6 < 0.3, as claimed and defined in dependent claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arakawa (U.S. Patent Number 7,009,779), Mori (U.S. Patent Publication 2001/0024332) and Ebbesmeier (U.S. Patent Publication 2005/0117225) all teach imaging lenses comprising seven lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
04 August 2022